 1
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                             FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                    No. CR-18-00942-TUC-RCC (DTF)
 8                Plaintiff,                      ORDER
 9   v.
10   Mykahl Zebadiah Singleton,
11                Defendant.
12
13         The Court having made a de novo review of the Report and Recommendation filed
14   by Magistrate D. Thomas Ferraro (Doc. 71),
15         IT IS ORDERED the Court adopts the recommendations of the Magistrate Judge
16   and DENIES the Motion to Suppress for Lack of Reasonable Suspicion (Doc. 46).
17         Dated this 8th day of March, 2019.
18
19
20
21
22
23
24
25
26
27
28
